PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nickelson, Paisley, Richard
Application No. 14/797,821
Filed: 13 Jul 2015
For: SYSTEM AND METHOD FOR SOCIAL MUSIC COMPOSITION

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed via facsimile on October 2, 2020,  requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

A final Office action, mailed July 8, 2019, set a three month extendable shortened statutory period for reply.  Petitioner requests withdrawal of the holding of abandonment, asserting he timely faxed a response to the Office on January 8, 2020.

On the very last day possible for timely response, January 8, 2020, applicant filed an amendment after final and attempted to purchase a three month extension of time pursuant to 37 CFR 1.136(a). However, the Office was unable to charge applicant’s credit card the $350 micro entity three month extension of time fee on January 8, 2020. Therefore, the January 8, 2020 reply was untimely. In addition to being untimely, the January 8, 2020 reply was not a proper reply to the final Office action of July 8, 2019, as was explained in the Notice of Abandonment, mailed March 3, 2020. This application became abandoned on January 9, 2020.  

Applicant subsequently submitted an improper three month/$350 extension of time on June 15, 2020. At petitioner’s request, this refundable fee has been reapplied toward the $525 petition fee owed.


The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (“RCE”), the $500 RCE fee, and a request to use the January 8, 2020 amendment as the required submission under 37 CFR 1.114; (2) the petition fee of $525; and (3) a proper statement of unintentional delay. Therefore, the petition is granted.
					


Telephone inquiries pertaining to this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET